Citation Nr: 0110371	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-11 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
October 1946.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

The veteran was denied service connection for a 
gastrointestinal condition by a rating decision in 1967.  He 
perfected an appeal of this decision


FINDINGS OF FACT

1. The veteran's original claim for service connection for a 
stomach condition was eventually denied by the Board in 
1950, on the basis that the stomach complaints in service 
were acute and which resolved, and to which his 
gastrointestinal problems were not causally related.

2. The rating decision issued in 1967, in effect, considered 
the veteran's claim for service connection for a 
gastrointestinal condition, specifically a hiatal hernia, 
and denied service connection on the merits of the claim; 
neither the rating decision nor the statement of the case 
mentioned new and material evidence.  The veteran 
perfected an appeal of this decision.

3. The evidence added to the record since the Board's denial 
in 1950 bears directly and substantially upon the specific 
matter under consideration and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for a 
gastrointestinal condition, specifically, a hiatal hernia.




CONCLUSION OF LAW

New and material evidence has been submitted since the 1950 
decision of the Board, and the claim for service connection 
for a gastrointestinal disorder, including a hiatal hernia, 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record in this case shows that the veteran 
first filed a claim for service connection for a stomach 
condition in December 1948.  The claim was denied in a rating 
decision in January 1949.  In September 1949, the veteran 
submitted additional medical records showing outpatient 
treatment for stomach symptoms, including a hospitalization 
in December 1948.  A G.I. series performed in December 1948 
was negative for an ulcer.  A rating decision issued later 
that month continued the denial of the veteran's claim for 
service connection for a stomach condition.  The veteran 
appealed this rating decision to the Board in October 1949.  
The Board issued a decision in February 1950 that denied the 
veteran's claim for service connection for gastrointestinal 
conditions.  The current Board notes that the veteran 
submitted no contentions or evidence of a hiatal hernia.

Thereafter, in April 1966 the veteran submitted additional 
medical records from a private physician reflecting a 
diagnosis of a hiatal hernia.  In May 1966, the RO issued a 
deferred rating decision.  In June 1967, the veteran 
submitted lay affidavits from individuals attesting to their 
knowledge of the veteran's stomach problems occurring in 
service.  In July 1967, the RO issued a rating decision, 
which denied the veteran's claim for service connection for a 
stomach disorder.  The RO based its decision on the lay 
affidavits and on the additional medical records submitted in 
April 1966.  The rating decision also shows that additional 
service medical records reflecting the veteran's treatment 
for complaints of vomiting and stomach pain in December 1944 
had been associated with the claims file subsequent to the 
1950 Board decision, and were considered by the RO in 
reaching its decision.

In February 1968, the veteran submitted a NOD.  A SOC was 
issued in March 1968.  Neither the rating decision in 1967 
nor the SOC referred to new and material evidence, and the 
Board concludes that the claim was considered on its merits.  
In March 1968, following the issuance of the SOC, the 
veteran's representative submitted a letter to the RO that 
the Board finds sufficient to constitute a substantive appeal 
of the 1967 rating decision.

In May 1968, the veteran's service medical records were 
associated with the claims file.  The RO confirmed the denial 
of benefits by the rating decision of July 1967 because the 
records were duplicates of service medical records previously 
associated with the claims file.  The RO issued a 
Supplemental Statement of the Case (SSOC) in June 1968.  In a 
cover letter sent to the veteran with the SSOC, the RO 
stated, "This is not a decision on your appeal but an 
explanation of what additional action has been taken on your 
claim.  If we do not hear from you within 60 days we will 
assume you do not wish to complete your appeal.  If you 
require more time let us know within 60 days." 

After the SSOC was issued, the veteran's representative 
submitted further medical records to the RO for its 
consideration.  In July 1968, the RO issued a rating decision 
that continued the denial of the veteran's claim for service 
connection for a gastrointestinal condition.  The rating 
decision stated that this evidence was not new and material 
and could not establish service connection for the veteran's 
stomach disability.  The veteran received appropriate notice 
of his appellate rights at that time.

In December 1998, the veteran submitted a claim for a stomach 
condition.  This claim was determined to be a request to re-
open his prior claim for a stomach condition.  Annexed to the 
claim was a statement by a private physician diagnosing the 
veteran as having a hiatal hernia and gastroesophageal reflux 
disease.  The RO issued a rating decision in January 1999 
which denied the veteran's claim because the additional 
evidence submitted was not new and material and there was no 
reasonable possibility that the new evidence would change the 
outcome.  The physician's statement showed the veteran's 
current diagnoses, but did not demonstrate that his current 
diagnosed disorder was related to the stomach complaints 
during in service.  The veteran expressed his disagreement 
with the rating decision in a NOD filed in February 1999.

In January 2000, the veteran filed a request to re-open his 
claim for a hiatal hernia.  In addition to his claim, the 
veteran submitted a lay statement from an individual who 
served with him and a radiology report reflecting his 
diagnosis of a hiatal hernia.  In February 2000, the RO found 
that the evidence was not new and material and denied the 
veteran's claim to re-open.

Analysis

As noted, the rating board in 1967 adjudicated the veteran's 
claim on its merits and did not provide a discussion of 
whether the evidence, submitted subsequent to the Board's 
denial of the claim in 1950, was new and material or met the 
criteria for reopening the claim.  Nevertheless, regardless 
of what the RO did, the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104 
(West 1991).  Therefore, the Board is required by statute to 
review whether new and material evidence has been submitted 
to reopen the claim for service connection for a 
gastrointestinal disorder, claimed as hiatal hernia.

In order to re-open a claim that has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F. 3d at 1363.

The 1968 rating decision was issued before the decision in 
Hodge v. West was issued by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In Hodge, 
the Federal Circuit overruled the standard adopted by the 
United States Court of Appeals for Veterans Claims (Court) in 
Colvin v. Derwinski for determining whether evidence 
submitted for the purpose of reopening a claim is new and 
material.  The standard used by the RO in the July 1968 
rating decision was the Colvin "reasonable possibility" 
test, rather than the standard articulated in section 
3.156(a) of VA regulations, the standard which the Federal 
Circuit stated should be used in evaluating whether the 
evidence is new and material.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991), overruled by Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).

Thus, in determining whether newly submitted evidence in this 
case is new and material, the Board must apply a standard - 
the standard in section 3.156(a) of VA regulations - that is 
different from the "reasonable possibility" standard which 
the RO used in the 1968 and 1999 rating decisions.  Brewer v. 
West, 11 Vet. App. 228, 233-234 (1998) (holding that judicial 
decisions issued during the course of an appeal must be 
applied retroactively even where they are less favorable to 
the appellant) [citing Harper v. Virginia Dept. of Taxation, 
509 U.S. 86, 96 113 S. Ct. 2510, 2517 (1993) ("rule of 
federal law, once announced and applied to the parties to the 
controversy, must be given full retroactive effect by all 
courts adjudicating federal law)]; cf. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).  "[W]hen . . . the 
Board addresses in its decision a question that had not been 
addressed by the [RO], it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby."  VA OPGCPREC 11-97 at para. 5 (Mar. 25, 
1997) (quoting VAOPGCPREC 16-92); see Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

In this case, the Board concludes that the appellant will not 
be prejudiced by the Board's application of the standard in 
section 3.156(a) because, according to the Federal Circuit in 
Hodge, that standard presents a lighter evidentiary burden 
for the veteran to meet because the claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial, but rather he merely must 
present some new evidence which may contribute to a more 
complete picture of the circumstances surrounding the origin 
of his injury or disability.  Hodge, 155 F3d at 1353.  
Clearly, this is the case here.  Moreover, the veteran was 
provided notice of the applicable regulation in the May 2000 
statement of the case and has had the opportunity to argue 
that the evidence obtained in his case, since the 1950 Board 
decision, met the criteria presented by the regulation in his 
substantive appeal submitted in May 2000 and in the written 
brief presented by his representative.  For these reasons, 
the Board concludes that the veteran will not be prejudiced 
by the Board's review of whether the newly submitted evidence 
constituted new and material evidence under section 3.156(a) 
because due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4; Bernard, 4 Vet. App. at 393-94; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The rating decision of July 1967 addressed on the merits the 
claim made by the veteran for service connection for a 
stomach condition.  However, the Board finds that, because 
the claim had been finally denied by the Board in 1950, the 
issue actually was whether the evidence was new and material 
and sufficient to reopen the claim, rather than entitlement 
to service connection.  The evidence submitted by the veteran 
in 1967 and all the evidence submitted subsequent to the 
decision issued by the Board in 1950, including medical 
evidence of a current gastrointestinal disorder and a hiatal 
hernia, and lay affidavits from individuals attesting to have 
knowledge of the veteran's in service gastrointestinal 
problems, was associated with the claims file and became 
evidence of record.

The Board finds that, because the veteran perfected his 
appeal of the 1967 rating decision in March 1968, the 
decision on appeal to the Board, presently, is the rating 
decision of July 1967, and the initial issue is whether 
evidence submitted subsequent to the Board's decision in 1950 
is new and material, in that it was not previously of record 
and relates to the specific matter under consideration, 
whether the veteran's a stomach disorder, claimed not as a 
hiatal hernia, originated during service.

The additional evidence submitted by the veteran since the 
Board's 1950 decision, including service medical reports 
showing gastrointestinal complaints during service and lay 
statements attesting to the veteran's complaints during 
service, relates to the presence during of the veteran's 
gastrointestinal complaints.  The Board finds that this 
evidence bears directly and substantially upon the "specific 
matter" under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim; it also contributes to a more complete picture of 
the circumstances surrounding the origin of the 
gastrointestinal condition.

Accordingly, the Board concludes that the evidence submitted 
by the veteran subsequent to the 1950 Board decision is new 
and material, and the claim for service connection for a 
gastrointestinal disorder, including a hiatal hernia, is 
reopened.


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for gastrointestinal disorders, including 
a hiatal hernia, the appeal is granted.





REMAND

Having concluded that the veteran's claim for service 
connection for a gastrointestinal disorder, including a 
hiatal hernia, has been reopened, the Board is of the opinion 
that additional development is necessary prior to entering a 
final determination regarding a decision on the underlying 
merits of that claim.  In this regard, it is observed that 
although the veteran has been diagnosed to have a current 
gastrointestinal condition, a hiatal hernia, no nexus opinion 
has been provided as to the etiology of the veteran's 
gastrointestinal conditions.  Furthermore, the Board notes 
that the veteran has provided several statements from 
physicians who have treated him for these conditions, but no 
medical records from these health care providers have been 
associated with the claims file.  In view of this, the RO 
should attempt to obtain and associate the veteran's complete 
medical records with the claims file.  Thereafter, the RO 
should obtain a nexus opinion as to the etiology of the 
veteran's conditions.

In addition, this Remand will also give the RO an opportunity 
to consider the implications that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) has on this claim.  The VCAA was signed into law 
in November 2000, and it redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  More particularly, in addition to 
obtaining a medical opinion as to the etiology of the 
veteran's condition, it will also be necessary to ensure that 
all of the relevant treatment records are obtained and 
associated with the claims file.  Therefore, the records of 
treatment given by those physicians who provided statements 
regarding the veteran's gastrointestinal conditions should be 
obtained.  In the event that the physician providing the 
nexus opinion desires to examine the veteran, the RO should 
comply with this request.

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following:

1.  The RO should contact the veteran and 
ask him to identify the facilities and 
physicians from which he has received 
treatment for gastrointestinal disorders 
since service.  After obtaining any 
appropriate authorizations, the RO should 
attempt to obtain and associate with the 
claims file, copies of the records of 
treatment the veteran identifies.  In 
particular, the RO should attempt to 
obtain copies of records of the veteran's 
treatment from F.G. Merrill, M.D, Slocomb, 
AL; A.T. Tatum, M.D, P.O. Box 648, Petal, 
MS; A.L. Prevatt, M.D., 14 West Jordan 
Street, Pensacola, FL 32501; W.A. Covell, 
M.D., 1117 North Palafax Street, 
Pensacola, FL; A.F. Giesen, M.D.; J. Steve 
Sherrer, M.D., P.O. box 635, Daleville, AL 
36322.

2.  Next, the RO must obtain an opinion 
from a VA physician as to whether the 
veteran's gastrointestinal conditions, 
including a hiatal hernia, are causally 
related to the gastrointestinal complaints 
during service.  If deemed necessary, the 
veteran should be scheduled for an 
examination by a VA physician.  The 
clinical findings and reasoning, which 
form the basis of the physician's 
conclusion, should be clearly set forth.  
The opinion should include a complete 
rationale for the conclusions reached.  
The complete claims file must be provided 
to the physician in order that he or she 
may thoroughly review the veteran's 
medical history.  A notation to the effect 
that this record review took place should 
be included in the report.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative, if any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



